DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 16/577,207 on April 13, 2021. Please note Claims 1-30 are pending and have been examined. 

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-17 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. ( US 2019/0324549 A1 ) in view of Nduka et al. ( US 2020/0065569 A1 ).

	Araki teaches in Claim 1:
	A computerized system for controlling an extended reality (XR) system based on
neuromuscular signals ( [0020] discloses an augmented reality environment in which a user interacts with a system via gestures (neuromuscular signals) ), the system comprising:
one or more [neuromuscular] sensors configured to sense one or more [neuromuscular] signals from a user, ( Figure 2, [0021] disclose at least one sensor 131. Figure 1, [0023] discloses gesture entities may be a wearable device, which allows for tracking and [0024] discloses that the sensors may be incorporated on the wearable device, as shown in Figure 1 ); and
a memory storing [an interference model trained to] ( Figure 2, [0032] discloses a memory unit which can store programs/instructions. For specifics relating to the inference model, please note the combination below );

Araki does not explicitly teach of “an inference model trained to: take, as input, the one or more neuromuscular signals and/or information based on the one or more neuromuscular signals; and 

Initially, Araki teaches of sensing muscular-level gestures in order to initiate and then select features in a virtual environment (essentially the claimed “operation” and “control signal” elements of the claim), but not using an inference model to analyze the information gathered for the muscles.

However, in the same field of endeavor, wearable systems allowing for user input, Nduka teaches the system to include at least one neuromuscular sensor, such as an EMG sensor which can be embodied in glasses worn by the user, ( Nduka, [0066] ). Araki already teaches of gesture input, focusing notably on similar muscular gesture detection and Nduka teaches of using an 

As combined, Araki and Nduka teach:

an inference model trained to: take, as input, the one or more neuromuscular signals and/or information based on the one or more neuromuscular signals ( Nduka, [0173] discloses a machine learning model used by a processor to perform activity detection and/or characterization ); and 
( Nduka, [0174]-[0176] discloses receiving the signals and analyzing the extracted features, which is provided to the machine learning model for processing ); and 
at least one computer processor ( Nduka, [0012], etc, disclose of a processor which is configured to process the signals ) programmed to: 
estimate, using the one or more neuromuscular signals and/or the information based on the one or more neuromuscular signals as input to the inference model, an activated state of one or more motor units within a muscle of the user and a substantially simultaneous deactivated state of one or more additional motor units within the same muscle ( [0073], [0174]+ disclose aspects of the model being used to classify the extracted features, such as identifying a user (through facial expressions, etc, as shown in Figure 7). As for deactivated states, etc, [0073] discloses overflow effects whereby non-target muscles, etc, are recruited as part of the activation and this is a feature the machine learning can improve on, by focusing on motor unit firing pattern, motor unit recruitment order, characteristics of muscles, such as size, location, movement pattern, origin, insertion point, etc. Being able to analyze, on the motor level, allows for a detailed analysis on the muscle or muscle group, including which motors are activated and which are not. This process determines which motors are activated and which (simultaneously) are deactivated. Furthermore, [0137] discloses threshold levels used to classify the signal aspects, i.e. which ones are relevant, etc. To clarify, by analyzing and classifying the input which is input to the machine learning model, an output (estimation) can be made ); 
determine an operation of the XR system to be controlled based on at least one of the estimated activated state of the one or more motor units or the estimated deactivated state of the ( Araki, Figure 10, [0072]-[0073] discloses that in light of an initiation gesture, an interface mode is determined. [0052] discloses an example of controlling audio with the initiation gesture activates the interface/dial. Nduka teaches of gestures which are gathered by an EMG sensor, on a motor level, to result in changes in augmented reality. As combined, Araki, who also teaches of augmented/extended reality, can determine an operation based on the analyzed gesture. Again, this determined operation is a result of what is output from the machine learning model ); 
estimate using the one or more neuromuscular signals and/or the information based on the one or more neuromuscular signals as input to the inference model, a change to at least one of the estimated activated state of the one or more motor units or the estimated deactivated state of the one or more additional motor units ( As noted above, Araki teaches of a GUI system which applies changes to the augmented reality based on gestures. Nduka teaches of gesture analysis using a model learning machine. As combined, as the user performs gestures, they are analyzed and changes are effected accordingly. To clarify, the machine learning model takes input, stores, and can build upon it for future inputs, as is common with a learning model. This allows for updates (read as changes) ); 
determine a control signal to control operation based on the estimated change; and provide the control signal to the XR system. ( Araki, as noted above, Figure 10, [0076] discloses that a selection gesture can actuate/perform an action with the interface mode. To continue with the example noted in [0052], a selection gesture can be performed to adjust the volume level, i.e. a control signal to affect operation/state of the reality experience )
	


	Araki and Nduka teach in Claim 2:
	The computerized system of claim 1, wherein the estimated activated state of the one or more motor units within the muscle of the user comprises an estimated activated state of a first single motor unit within the muscle of the user that is innervated by a first single spinal motor neuron; and the estimated deactivated state of the one more additional motor units within the muscle of the user comprises an estimated deactivated state of a second single motor unit within the muscle of the user that is innervated by a second single spinal motor neuron. ( Nduka, [0089] discloses determining activity of on roe more muscle or group of muscles, differentiating between a single motor versus multiple motors. To clarify, Nduka teaches of motor unit firing, motor unit recruitment order and characteristics of the musclses, etc, to determine the appropriate gesture. In light of these motor aspects, it is clear that an analysis is made on the neuron level )

	Nduka teaches in Claim 3:
	The computerized system of claim 1, wherein the estimated activated sate of the one or more motor units comprise an estimated off-manifold activation of a group of motor units of the ( [0073] discloses involuntary co-contractions of one or more additional muscle or muscle group. These additional muscles help determine the gesture more accurately )

	Nduka teaches in Claim 4:
	The computerized system of claim 1, wherein the estimated activated state of the one or more motor units comprises an estimated activated state of one or more higher-threshold motor units within the muscle of the user that are, more often than not, activated in a recruitment pattern later than one or more lower-threshold motor units within the muscle; and the estimated deactivated state of the one or more additional motor units comprises an estimated deactivated state of the one or more lower-threshold motor units within the muscle. ( [0013], [0121] teaches of a threshold based on a time-varying signal as well as tolerance of features within these thresholds. Looking at Figures 6A-6F, etc, which show different users, each person is unique and has different levels of frequency in different portions of the face. Thus, the different EMG signal characteristics must be analyzed as a whole for classification, [0163]. To clarify, different characteristics, associated with different thresholds, can still be considered/classified as each user and/or gesture can be unique from others. This is part of the recruitment order/pattern that Nduka teaches to analyze )

	Araki and Nduka teach in Claim 5:
	The computerized system of claim 1, wherein the at least one computer processor is further programmed to train the inference model to output the estimations motor-unit activation states(s); and the estimations of motor unit activation states(s) comprise estimations of neural activation(s) of spinal motor neurons that innervate the muscle of the user. ( Nduka, [0089] discloses determining activity of on roe more muscle or group of muscles, differentiating between a single motor versus multiple motors. To clarify, Nduka teaches of motor unit firing, motor unit recruitment order and characteristics of the musclses, etc, to determine the appropriate gesture. In light of these motor aspects, it is clear that an analysis is made on the neuron level )

	Nduka teaches in Claim 6:
	The computerized system of claim 1, wherein the estimated activated state of the one or more motor units causes no observable movement of the muscle. ( Nduka teaches of involuntary and antagonistic muscles within the eye which can be detected, [0073], some of which cannot being discerned from another person as it is within the eye. [0241] discloses another example of a clenched jaw which is detected by electrical activity )

	Nduka teaches in Claim 7:
	The computerized system of claim 1 wherein estimated activation states of the one or more motor units and the one or more additional motor units are normally co-modulated; and the change comprises a modulation of the estimated activated state of the one more motor units without a modulation of the estimated deactivated state of the one more additional motor units. ( Nduka, [0073] discloses concept of firing pattern and this is part of the recruitment order/pattern. This can be influenced by several factors listed here. Furthermore, Nduka teaches of differentiating between a muscle or group of muscles, i.e. ones that are typically co-modulated in motor-unit recruitment patterns. As for the deactivated states, the reasoning in Claim 1 is applicable here: [0073] discloses overflow effects whereby non-target muscles, etc, are recruited as part of the activation and this is a feature the machine learning can improve on, by focusing on motor unit firing pattern, motor unit recruitment order, characteristics of muscles, such as size, location, movement pattern, origin, insertion point, etc. Being able to analyze, on the motor level allows for a detailed analysis on the muscle or muscle group, including which motors are activated and which are not. Furthermore, [0137] discloses threshold levels used to classify the signal aspects, i.e. which ones are relevant, etc )

	Araki teaches in Claim 8:
	The computerized system of claim 1, wherein the control signal comprises a signal for controlling an attribute of an audio device associated with the XR system. ( [0052] discloses an example of adjusting volume settings )

As per Claim 9:
	Araki does not explicitly teach “wherein the control signal comprises a signal for controlling a privacy mode or privacy setting of one or more devices associated with the XR system.”

However, the specific example of the interface that is controlled is a design choice. Araki teaches in [0052] of an interface controlling audio/volume information by initiating an interface with a volume dial for the user to interact with. Depending on the detected gestures, the interface/volume can change accordingly. Respectfully, one of ordinary skill in the art would 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the signal to control a plurality of functions, with the motivation that it is a design choice in light of Araki teaching of an akin interface already, ( Araki, [0052] ).

	As per Claim 10:
	Araki does not explicitly teach “wherein the control signal comprises a signal for controlling a power mode or a power setting of the XR system.”

However, the specific example of the interface that is controlled is a design choice. Araki teaches in [0052] of an interface controlling audio/volume information by initiating an interface with a volume dial for the user to interact with. Depending on the detected gestures, the interface/volume can change accordingly. Respectfully, one of ordinary skill in the art would realize to be able to design a number of interfaces which the user can alter/interact with. It is not a patentable distinction.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the signal to control a plurality of functions, with the motivation that it is a design choice in light of Araki teaching of an akin interface already, ( Araki, [0052] ).

	As per Claim 11:
	Araki does not explicitly teach “wherein the control signal comprises a signal for controlling an attribute of a camera device associated with the XR system.”

However, the specific example of the interface that is controlled is a design choice. Araki teaches in [0052] of an interface controlling audio/volume information by initiating an interface with a volume dial for the user to interact with. Depending on the detected gestures, the interface/volume can change accordingly. Respectfully, one of ordinary skill in the art would realize to be able to design a number of interfaces which the user can alter/interact with. It is not a patentable distinction.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the signal to control a plurality of functions, with the motivation that it is a design choice in light of Araki teaching of an akin interface already, ( Araki, [0052] ).

	Araki teaches in Claim 12:
	The computerized system of claim 1, wherein the control signal comprises a signal for controlling a display of content by the XR system. ( [0052] discloses an example of adjusting volume settings. Please note that an image of the dial appears, i.e. display of content )

	Araki teaches in Claim 13:
( [0052] discloses an example of adjusting volume settings (read as controlling information). Please note that an image of the dial appears, i.e. display of content )

	As per Claim 14:
	Araki does not explicitly teach “wherein the control signal comprises a signal for
controlling communication of information associated with the XR system to a second XR system.”

However, the specific example of the interface that is controlled is a design choice. Araki teaches in [0052] of an interface controlling audio/volume information by initiating an interface with a volume dial for the user to interact with. Depending on the detected gestures, the interface/volume can change accordingly. Respectfully, one of ordinary skill in the art would realize to be able to design a number of interfaces which the user can alter/interact with. It is not a patentable distinction. Furthermore, Araki teaches in [0036] of a plurality of reality display devices 120 which can be standalone or can process instructions together. Figure 1 also shows a number of devices which can also all communicate within the same environment as well.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the signal to control a plurality of functions, with the motivation that it is a design choice in light of Araki teaching of an akin interface already, ( Araki, [0052] ).

	As per Claim 15:
	Araki does not explicitly teach “wherein the control signal comprises a signal for
controlling a visualization of the user generated by the XR system.”

However, the specific example of the interface that is controlled is a design choice. Araki teaches in [0052] of an interface controlling audio/volume information by initiating an interface with a volume dial for the user to interact with. Depending on the detected gestures, the interface/volume can change accordingly. Respectfully, one of ordinary skill in the art would realize to be able to design a number of interfaces which the user can alter/interact with. It is not a patentable distinction.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the signal to control a plurality of functions, with the motivation that it is a design choice in light of Araki teaching of an akin interface already, ( Araki, [0052] ).

	Araki teaches in Claim 16:
	The computerized system of claim 1, wherein the control signal comprises a signal for
controlling a visualization of an object or a person other than the user, wherein the visualization is generated by the XR system. ( [0052] discloses displaying a volume dial (read as an object) which the user can interact with in order to adjust audio settings )


	The computerized system of claim 1, wherein the at least one computer processor is further programmed to:
present to the user via a user interface displayed in an XR environment provided by the XR system, one or more instructions about how to control the operation of the XR system. ( [0004]-[0005] discloses providing visual, haptic, etc, response to assist the user in learning the appropriate gestures with the interface mode (read as instructions on how to interact/control/guide the user) )

	Araki teaches in Claim 19:
	The computerized system of claim 1, wherein the at least one computer processor is further programmed to receive information from the XR system indicating a current state of the XR system, wherein the one or more neuromuscular signals are interpreted based on the received information. ( [0052] discloses receiving signals from the reality environment to allow the user to interact with it. Initiation, interaction, selection gestures are possible and interpreted in light of these signals )

	Araki and Nduka teach in Claim 20:
	The computerized system of claim 1, wherein the XR system is configured to operate in
a first mode, and wherein the at least one computer processor is further programmed to:
	estimate using from the one or more neuromuscular signals and/or the information based on the one or more neuromuscular signals as input to the inference model, a prior activation state of the one or more motor units and a substantially simultaneous prior activation state of the one ( Araki, [0049] discloses the initiation gesture may involve two actions. For purposes of interpretation, for Claim 1, the second part may be initiated as the first muscular movement (as this claim was not limiting/prohibiting this) and this first part results in the display of the interactive visual display, i.e. changing/initiating a different mode (than from whatever was initially shown, which would be interpreted as a prior activation state. Furthermore, please note the combination for teaching of neuromuscular signals in general, notably with Nduka teaching of recruitment patterns )

	Araki and Nduka teach in Claim 21:
	The computerized system of claim 1, wherein the at least one computer processor is further programmed to:
	estimate, using the one or more neuromuscular signals and/or the information based on the one or more neuromuscular signals as input to the inference model, a plurality of motor-unit recruitment patterns comprising:
	one or more estimated activated states of the one or more motor units within the muscle of the user; one or more estimated deactivated states of the one or more motor units within the muscle of the user; one or more estimated activated states of the one or more additional motor units within the muscle of the user; and one or more estimated deactivated states of the one or more additional motor units within the muscle of the user ( As disclosed in the reasoning for Claim 1, Nduka teaches of a learning model which can use recruitment patterns to follow which motors are firing and which are not, i.e the activated and deactivated states of the muscle(s) group(s) ); 
and provide, based on the plurality of estimated motor-unit recruitment patterns, a plurality of control signals to the XR system to control the operation of the AR system. ( Araki, Figure 10, [0077] discloses any selections made by during the interface period. Also, please note a plurality of interaction gestures which can also be made. These are all made after the initiation gestures. Furthermore, please note the plurality of selections made by the user as well. [0052] discloses repeatable gestures and corresponding haptic effects. Furthermore, please note the combination for teaching of neuromuscular signals in general, notably with Nduka teaching of recruitment patterns )

	Araki and Nduka teach in Claim 22:
	The computerized system of claim 21, wherein the at least one computer processor is further programmed to:
estimate, using the one or more neuromuscular signals and/or the information based on the one or more neuromuscular signals as input to the inference model, a plurality of additional motor-unit recruitment patterns of the user; and provide, based on the plurality of estimated motor-unit recruitment patterns, or the plurality of additional estimated motor-unit recruitment patterns, or both the plurality of estimated motor-unit recruitment patterns and the plurality of additional estimated motor-unit recruitment patterns states, the plurality of control signals to the XR system to control the operation of the XR system. ( Figure 10, [0077] discloses any selections made by during the interface period. Also, please note a plurality of interaction gestures which can also be made. These are all made after the initiation gestures. Furthermore, please note the plurality of selections made by the user as well. [0052] discloses repeatable gestures and corresponding haptic effects. To clarify, any subsequent interaction or selection gestures can be interpreted as third muscular states, until the user exits the interface altogether. Furthermore, please note the combination for teaching of neuromuscular signals in general, notably with Nduka teaching of recruitment patterns )

	Araki teaches in Claim 23:
	A method for controlling an extended reality (XR) system based on neuromuscular signals ( [0020] discloses an augmented reality environment in which a user interacts with a system via gestures (neuromuscular signals) ), the method comprising:
storing, in memory, [an interference model trained to] ( Figure 2, [0032] discloses a memory unit which can store programs/instructions. For specifics relating to the inference model, please note the combination below );
	take, as input, [neuromuscular] signals and/or information based on [neuromuscular] signals, ( Figure 2, [0021] disclose at least one sensor 131. Figure 1, [0023] discloses gesture entities may be a wearable device, which allows for tracking and [0024] discloses that the sensors may be incorporated on the wearable device, as shown in Figure 1. For specifics relating to the neuromuscular signals, please note the combination below )
detecting, using one or more [neuromuscular] sensors arranged on one or more wearable devices, the one or more [neuromuscular] signals from a user, ( Figure 2, [0021] disclose at least one sensor 131. Figure 1, [0023] discloses gesture entities may be a wearable device, which allows for tracking  and [0024] discloses that the sensors may be incorporated on the wearable device, as shown in Figure 1. For specifics of the neuromuscular sensors comprising at least one electromyography sensor, etc, please see the combination below ); but

Araki does not explicitly teach of “an inference model”…“estimating using the one or more neuromuscular signals and/or the information based on the one or more neuromuscular signals as input to the inference model, an activated state of one or more motor units within a muscle of the user and a substantially simultaneous deactivated state of one or more additional motor units within the same muscle; determining an operation of the XR system to be controlled based on at least one of the estimated activated state of the one or more motor units or the estimated deactivated state of the one or more additional motor units; estimating using the one or more neuromuscular signals and/or the information based on the one or more neuromuscular signals as input to the inference model, a change to at least one of the estimated activated state of the one more motor units or the estimated deactivated state of the one or more additional motor units; determining a control signal to control the operation based on the change; and providing the control signal to the XR system.”

Initially, Araki teaches of sensing muscular-level gestures in order to initiate and then select features in a virtual environment (essentially the claimed “operation” and “control signal” elements of the claim), but not using an inference model to analyze the information gathered for the muscles.



As combined, Araki and Nduka teach:

( Nduka, [0173] discloses a machine learning model used by a processor to perform activity detection and/or characterization );
estimating, using the one or more neuromuscular signals and/or the information based on the one or more neuromuscular signals as input to the inference model, an activated state of one or more motor units within a muscle of the user and a substantially simultaneous deactivated state of one or more additional motor units within the same muscle ( [0073], [0174]+ disclose aspects of the model being used to classify the extracted features, such as identifying a user (through facial expressions, etc, as shown in Figure 7). As for deactivated states, etc, [0073] discloses overflow effects whereby non-target muscles, etc, are recruited as part of the activation and this is a feature the machine learning can improve on, by focusing on motor unit firing pattern, motor unit recruitment order, characteristics of muscles, such as size, location, movement pattern, origin, insertion point, etc. Being able to analyze, on the motor level, allows for a detailed analysis on the muscle or muscle group, including which motors are activated and which are not. This process determines which motors are activated and which (simultaneously) are deactivated. Furthermore, [0137] discloses threshold levels used to classify the signal aspects, i.e. which ones are relevant, etc. To clarify, by analyzing and classifying the input which is input to the machine learning model, an output (estimation) can be made ); 
determining an operation of the XR system to be controlled based on at least one of the estimated activated state of the one or more motor units or the estimated deactivated state of the one or more additional motor units ( Araki, Figure 10, [0072]-[0073] discloses that in light of an initiation gesture, an interface mode is determined. [0052] discloses an example of controlling audio with the initiation gesture activates the interface/dial. Nduka teaches of gestures which are gathered by an EMG sensor, on a motor level, to result in changes in augmented reality. As combined, Araki, who also teaches of augmented/extended reality, can determine an operation based on the analyzed gesture. Again, this determined operation is a result of what is output from the machine learning model ); 
estimating using the one or more neuromuscular signals and/or the information based on the one or more neuromuscular signals as input to the inference model, a change to at least one of the estimated activated state of the one more motor units or the estimated deactivated state of the one or more additional motor units ( As noted above, Araki teaches of a GUI system which applies changes to the augmented reality based on gestures. Nduka teaches of gesture analysis using a model learning machine. As combined, as the user performs gestures, they are analyzed and changes are effected accordingly. To clarify, the machine learning model takes input, stores, and can build upon it for future inputs, as is common with a learning model. This allows for updates (read as changes) ); 
determining a control signal to control the operation based on the change; and providing the control signal to the XR system. ( Araki, as noted above, Figure 10, [0076] discloses that a selection gesture can actuate/perform an action with the interface mode. To continue with the example noted in [0052], a selection gesture can be performed to adjust the volume level, i.e. a control signal to affect operation/state of the reality experience )

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the EMG sensors to detect neural and muscular signals, as taught by Nduka, with Araki’s gesture system, with the motivation that this can provide a precise/enhanced determination of gestures and user input as EMG sensors can operate on a 

	Araki teaches in Claim 24:
	A computerized system for controlling an extended reality (XR) system based on neuromuscular signals ( [0020] discloses an augmented reality environment in which a user interacts with a system via gestures (neuromuscular signals) ), the system comprising:
one or more [neuromuscular] sensors configured to sense a plurality of [neuromuscular] signals from a user, ( Figure 2, [0021] disclose at least one sensor 131. Figure 1, [0023] discloses gesture entities may be a wearable device, which allows for tracking  and [0024] discloses that the sensors may be incorporated on the wearable device, as shown in Figure 1 ); and
a memory storing [an interference model trained to] ( Figure 2, [0032] discloses a memory unit which can store programs/instructions. For specifics relating to the inference model, please note the combination below );

Araki does not explicitly teach of “an inference model trained to: take, as input, the one or more neuromuscular signals and/or information based on the one or more neuromuscular signals; and output estimations motor-unit activation states(s); and at least one computer processor programmed to: estimate, using the one or more neuromuscular signals and/or the information based on the one or more neuromuscular signals as input to the inference model, one or more activation states of one or more motor units within a muscle of the user and a substantially simultaneous one or more activation states of one more additional motors within the same 

Initially, Araki teaches of sensing muscular-level gestures in order to initiate and then select features in a virtual environment (essentially the claimed “operation” and “control signal” elements of the claim), but not using an inference model to analyze the information gathered for the muscles.

However, in the same field of endeavor, wearable systems allowing for user input, Nduka teaches the system to include at least one neuromuscular sensor, such as an EMG sensor which can be embodied in glasses worn by the user, ( Nduka, [0066] ). Araki already teaches of gesture input, focusing notably on similar muscular gesture detection and Nduka teaches of using an EMG sensor to also provide gesture input. Furthermore, Araki teaches of determining activation and levels of interaction, i.e. sequential first and second activation states of the user and as combined, these states can be based on neural activity (Nduka explicitly teaches this), muscular activity (both Nduka and Araki teach this) and/or a combination (Nduka teaches this). Araki teaches of sequential activation states and Nduka teaches of motor-unit recruitment patterns, ( Nduka, [0068], [0073], [0159] ). Specifically, these patterns are analyzed in order to determine corresponding gestures ([0126]) as well as biometric aspects, such as user recognition 

As combined, Araki and Nduka teach:

an inference model trained to: take, as input, the one or more neuromuscular signals and/or information based on the one or more neuromuscular signals ( Nduka, [0173] discloses a machine learning model used by a processor to perform activity detection and/or characterization ); and 
output estimations of motor-unit activation states(s) ( Nduka, [0174]-[0176] discloses receiving the signals and analyzing the extracted features, which is provided to the machine learning model for processing ); and 
at least one computer processor ( Nduka, [0012], etc, disclose of a processor which is configured to process the signals ) programmed to: 
estimate, using the one or more neuromuscular signals and/or the information based on the one or more neuromuscular signals as input to the inference model, one or more activation ( [0073], [0174]+ disclose aspects of the model being used to classify the extracted features, such as identifying a user (through facial expressions, etc, as shown in Figure 7). As for deactivated states, etc, [0073] discloses overflow effects whereby non-target muscles, etc, are recruited as part of the activation and this is a feature the machine learning can improve on, by focusing on motor unit firing pattern, motor unit recruitment order, characteristics of muscles, such as size, location, movement pattern, origin, insertion point, etc. Being able to analyze, on the motor level, allows for a detailed analysis on the muscle or muscle group, including which motors are activated and which are not. This process determines which motors are activated and which (simultaneously) are deactivated. Furthermore, [0137] discloses threshold levels used to classify the signal aspects, i.e. which ones are relevant, etc. To clarify, by analyzing and classifying the input which is input to the machine learning model, an output (estimation) can be made ); 
determine an operation of the XR system to be controlled based on at least one of the one or more estimated activation states of the one or more motor units or the one or more estimated activation states of the one or more additional motor units ( Araki, Figure 10, [0072]-[0073] discloses that in light of an initiation gesture, an interface mode is determined. [0052] discloses an example of controlling audio with the initiation gesture activates the interface/dial. Nduka teaches of gestures which are gathered by an EMG sensor, on a motor level, to result in changes in augmented reality. As combined, Araki, who also teaches of augmented/extended reality, can determine an operation based on the analyzed gesture. Again, this determined operation is a result of what is output from the machine learning model ); 
determine a control signal to control the operation based on at least one of the one more estimated activation states of the one or more motor units or the one or more estimated activation states of the one more additional motor units; and provide the control signal to the XR system ( Araki, as noted above, Figure 10, [0076] discloses that a selection gesture can actuate/perform an action with the interface mode. To continue with the example noted in [0052], a selection gesture can be performed to adjust the volume level, i.e. a control signal to affect operation/state of the reality experience )
	
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the EMG sensors to detect neural and muscular signals, as taught by Nduka, with Araki’s gesture system, with the motivation that this can provide a precise/enhanced determination of gestures and user input as EMG sensors can operate on a neuromuscular level, i.e. deeper level to determine user intent/recognition allowing for biometric applications, such as security applications, ( Nduka, [0014] ).

	Araki and Nduka teach in Claim 25:
	The computerized system of claim 24, wherein the one or more estimated activation states of the one or more motor units and the substantially simultaneous one or more estimated activation states of the one or more additional motor units comprise: an estimated activated state of the one or more motor units; and a substantially simultaneous estimated deactivated state of the one or more additional motor units. ( Respectfully, the reasoning provided above is also applicable here as well, further clarifying the deactivation aspects: [0073], [0174]+ disclose aspects of the model being used to classify the extracted features, such as identifying a user (through facial expressions, etc, as shown in Figure 7). As for deactivated states, etc, [0073] discloses overflow effects whereby non-target muscles, etc, are recruited as part of the activation and this is a feature the machine learning can improve on, by focusing on motor unit firing pattern, motor unit recruitment order, characteristics of muscles, such as size, location, movement pattern, origin, insertion point, etc. Being able to analyze, on the motor level, allows for a detailed analysis on the muscle or muscle group, including which motors are activated and which are not. This process determines which motors are activated and which (simultaneously) are deactivated. Furthermore, [0137] discloses threshold levels used to classify the signal aspects, i.e. which ones are relevant, etc )

	Nduka teaches in Claim 26:
	The computerized system of claim 25, wherein the estimated activated state of the one or more motor units is an estimated off-manifold activation of a group of motor units of the user ( [0073] discloses involuntary co-contractions of one or more additional muscle or muscle group. These additional muscles help determine the gesture more accurately )
	
	Nduka teaches in Claim 27:
	The computerized system of claim 25, the one or more motor units comprise one or more higher-threshold motor units within the muscle of the user that are, more often than not, activated in a recruitment pattern later than one or more lower-threshold motor units within the muscle; and the one or more additional motor units comprise the one or more lower-threshold motor units ( [0013], [0121] teaches of a threshold based on a time-varying signal as well as tolerance of features within these thresholds. Looking at Figures 6A-6F, etc, which show different users, each person is unique and has different levels of frequency in different portions of the face. Thus, the different EMG signal characteristics must be analyzed as a whole for classification, [0163]. To clarify, different characteristics, associated with different thresholds, can still be considered/classified as each user and/or gesture can be unique from others. This is part of the recruitment order/pattern that Nduka teaches to analyze )

	Nduka teaches in Claim 28:
	The computerized system of claim 25, wherein the estimated activated state of the one or more additional motor units causes no observable movement of the muscle. ( Nduka teaches of involuntary and antagonistic muscles within the eye which can be detected, [0073], some of which can not being discerned from another person as it is within the eye. [0241] discloses another example of a clenched jaw which is detected by electrical activity )

	Nduka teaches in Claim 29:
	The computerized system of claim 25, wherein the estimated deactivated state of the one or more additional motor units causes no observable movement of the muscle. ( Nduka teaches of involuntary and antagonistic muscles within the eye which can be detected, [0073], some of which can not being discerned from another person as it is within the eye. [0241] discloses another example of a clenched jaw which is detected by electrical activity )


	The computerized system of claim 25, wherein the one more estimated activation states of the one or more motor units and the one or more estimated activation states of the one more additional motor units are normally co-modulated; and the at least one computer processor is programmed to determine the control signal based on a modulation of the estimated activated state of the one or more motor units without a modulation of the estimated deactivated state of the one or more additional motor units. ( Nduka, [0073] discloses concept of firing pattern and this is part of the recruitment order/pattern. This can be influenced by several factors listed here. Furthermore, Nduka teaches of differentiating between a muscle or group of muscles, i.e. ones that are typically co-modulated in motor-unit recruitment patterns. As for the deactivated states, the reasoning in Claim 1 is applicable here: [0073] discloses overflow effects whereby non-target muscles, etc, are recruited as part of the activation and this is a feature the machine learning can improve on, by focusing on motor unit firing pattern, motor unit recruitment order, characteristics of muscles, such as size, location, movement pattern, origin, insertion point, etc. Being able to analyze, on the motor level allows for a detailed analysis on the muscle or muscle group, including which motors are activated and which are not. Furthermore, [0137] discloses threshold levels used to classify the signal aspects, i.e. which ones are relevant, etc )

7.	Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. ( US 2019/0324549 A1 ) and Nduka et al. ( US 2020/0065569 A1 ), as applied to Claim 17, further in view of Lee et al. ( US 2019/0146809 A1 ).


	Araki does not explicitly teach “wherein the one or more instructions include a visual demonstration of how to achieve a real activated state of the one or more motor units, or a substantially simultaneous real deactivated state of the one or more additional motor units, or both a real activated state of the one or more motor units and a substantially real deactivated state of the one or more additional motor units.”

Respectfully, aspects of the activated and deactivated states of the motor units have been discussed above. Below is details regarding the underlined aspects, which are not taught by Araki and Nduka. 

However, in the same field of endeavor, gestures, Lee teaches of a gesture input instruction which can be displayed for the user, ( Lee, Figures 2 and 3B, [0040] ). In particular, the instruction may allow the user time to learn which gesture to use to interact accordingly. As shown, it assists the user in performing the correct function. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the gesture input instructions/guides, as taught by Lee, with the motivation that this will allow the user to learn the gesture, leading to effective interaction with the device, reducing errors, ( Lee, [0004], [0040] ).

Response to Arguments
8.	Applicant’s arguments considered, but are respectfully not persuasive.

	However, the claim amendments Applicant has proposed perhaps do not encompass this above concept. The claim language notes to output estimations, using one or more neuromuscular signals as input to the inference model. However, respectfully, Nduka in [0170]+ teaches of using machine learning to generate, store, and later retrieve user data and this is, as one would expect, a continuous process, to update and identify the user, or any other biometric data. The term “estimate” is also broad here (as we as the previous iteration “inferring”) as the EMG sensors provide this data and the machine learning can extract and classify this data. Applicant had discussed concepts such as the sequencing of steps, such as the relation of the recruitment pattern generating the EMG, which were allegedly different from the present invention, but these aspects do not seem to be claimed, or at least, the ordering does not seem to overcome the Nduka reference.

Conclusion
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621